21 F.3d 425NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Charles BUTLER, Defendant Appellant.
No. 93-6757.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1994.Decided April 14, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-86-505)
Charles Butler, appellant pro se.
Lynne Ann Battaglia, U.S. Atty., Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief pursuant to former Fed.R.Crim.P. 35(b).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Butler, No. CR-86-505 (D. Md. June 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that even if we construe Butler's Rule 35(b) motion as a motion for relief under 28 U.S.C. Sec. 2255 (1988), the appeal is without merit.   See United States v. Pavlico, 961 F.2d 440, 443 (4th Cir.), cert. denied, 61 U.S.L.W. 3259 (U.S.1992)